Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitations “an operation device provided in a vehicle and configured to… and a display device configured to…” in claims 1-4 that do not use the word “means” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “device” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoguchi (20180079411).
Regarding claim 1:
Inoguchi teaches:
A vehicle travel control apparatus comprising: an operation device provided in a vehicle and configured to be operated by a driver, the operation device including a speed increasing switch configured to become an on state when a pressing operation is performed on the speed increasing switch, ("The cruise operating unit 70 includes a main switch 72 provided at the end portion of the operation lever 71, a resume/speed-increasing switch 73, a set/speed-reduction switch 74, a cancel switch 75, and a mode switch 76. The resume/speed-increasing switch 73, the set/speed-reduction switch 74, the cancel switch 75, and the mode switch 76 can 
and configured to become an off state when the pressing operation is not performed on the speed increasing switch; ("When the driver releases his/her hand from the operation lever 71, the operation lever 71 returns to an initial position so that each of the switches 73, 74, 75, and 76 turns OFF. In the present embodiment, as illustrated in FIG. 2, when the end portion of the operation lever 71 is pushed upward, the resume/speed-increasing switch 73 turns ON." [0091]; here it shows that when the lever is not being operated upwards to turn on the speed increasing switch, the lever returns to its initial position in the off state.)
a vehicle controller configured to execute constant speed travel control for causing the vehicle to travel such that a travel speed of the vehicle matches a target speed, ("When the main switch 72 is in the ON-state and the target speed has not been set yet, the driving support ECU 10 sets (stores), as the target speed, an actual vehicle speed (i.e., vehicle speed detected by the vehicle speed sensor 80) at the time point at which the set/speed-reduction switch 74 is turned OFF after the set/speed-reduction switch 74 is turned ON." [0095]; here it shows that a vehicles current speed is set as the target speed and constant speed travel control is achieved by the driving support ECU 10.)
the vehicle controller being further configured to execute a target speed increasing process of increasing the target speed by a predetermined speed increase amount at a predetermined timing within a time period between a first turned-on-time point at which the speed increasing switch is switched from the off state to the on state and a first turned-off time point at which the speed increasing switch is switched from the on state to the off state; ("When the resume/speed-increasing switch 73 is turned ON while the target speed has been set, the driving support ECU 10 increases the target speed by an increase width/amount corresponding to one-lever operation (push-operation) duration time. For example, when the operation lever 71 is momentarily pushed upward (when the ON-duration time of the resume/speed-increasing switch 73 is less than a predetermined time (for example, 0.6 seconds)), the driving support ECU 10 increases the target speed by a predetermined speed (for example, 1 km/h) which is a small increase width/amount for one lever operation. Hereinafter, this operation may be referred to as a "tap-up operation"." [0095]; here it shows that the ECU can be configured to increase the target speed by a predetermined speed within a time period of the speed increasing switch is switched from on to off.)
a display device configured to display a setting screen which allows the driver to change at least the speed increase amount; ("the driving support ECU 10 transmits to the meter ECU 50 an inquiry display command for displaying an inquiry display screen on the display device 51. Upon receipt of the inquiry display command, the meter ECU 50 displays on the display device 51 the inquiry display screen displaying the speed limit, the target speed, and a mark indicating an operation direction for the specific responsive operation for acceptance (operation instruction for the acceptance-response-operation: operation direction of the operation lever 71 in the present embodiment)." [0113]; here it shows that display unit displays a setting screen with a current speed, target speed, and suggested operation for the driver to confirm. The suggest operation can either be a change in the speed increase amount or a change in a speed decrease amount as shown in paragraph [0118].)
and a memory configured to store at least the speed increase amount which has been changed on the setting screen, ("When the cancel switch 75 is turned ON, the driving support ECU 10 stores the target speed at that time. When the main switch 72 is turned OFF, the driving support ECU 10 erases the target speed (clear the memory value of the target speed) at that time." [0102]; here it shows that while the main switch is on a target speed is stored in a memory. Which can be adjusted as desired by the driver as shown in paragraph [0118].)
wherein the vehicle controller is configured to execute the target speed increasing process in accordance with the speed increase amount which has been stored in the memory. (Paragraph [0118] shows that the a speed increasing process is executed in accordance with the setting of the driver when the speed limit is higher than a current speed of the vehicle, "When the speed limit is higher than the target speed, the meter ECU 50 displays the accept direction mark indicating that the operation direction for the acceptance-response-operation to be conducted using the cruise operating unit 70 is upward.")

Regarding claim 2:
Inoguchi teaches all of the limitations of claim 1.
Inoguchi further teaches:
A vehicle travel control apparatus according to claim 1, wherein the vehicle controller is configured to increase the target speed by using a first increase amount and a second increase amount as the speed increase amount in the target speed increasing process; (Paragraph [0095] shows a first target speed increase amount of 1km/h for a "tap-up 
the vehicle controller is configured to execute a first increasing process and a second increasing process as the target speed increasing process; ("regarding the operation of the operation lever 71, the operation for continuously pushing the operation lever 71 for the predetermined time or longer is referred to as a "long-push operation", and the operation for momentarily pushing the operation lever 71 is referred to as a "short-push operation". The driving support ECU 10 measures the ON-duration time of the switch that Is turned ON by pushing the operation lever 71 (the ON-duration time being a time for which the pushed switch is continuously in the ON-state). When the ON-duration time is equal to or longer than the predetermined time (hereinafter referred to as a "long-push completion time"), the driving support ECU 10 regards this operation as the long-push operation. On the other hand, when the ON-duration time Is less than the long-push completion time, the driving support ECU 10 regards the operation as the short-push operation." [0097]; here it shows two separate speed increasing processes. One for shot-push operation and one for long-push operation)
the first increasing process is a process of increasing the target speed by the first increase amount at the first turned-on time point or a process of increasing the target speed by the first increase amount at the first turned-off time point in a case where the first turned-off time point is at a point in time before a predetermined first long press time elapses from the first turned-on time point; ("For example, when the operation lever 71 is momentarily pushed upward (when the ON-duration time of the resume/speed-increasing switch 73 is less than a predetermined time (for example, 0.6 seconds)), the driving support ECU 10 increases the 
the second increasing process is a process performed in a case where the on state of the speed increasing switch continues from the first turned-on time point for the first long press time or longer, and performed such that, after elapse of the first long press time from the first turned-on time point, the process increases the target speed stepwise, until the first turned-off time point, by the second increase amount every time a first interval time elapses; ("when the operation lever 71 is pushed upward continuously for a predetermined time or more (when the ON-duration time of the resume/speed-increasing switch 73 is equal to or longer than a predetermined time (for example, 0.6 seconds)), the driving support ECU 10 gradually (at a predetermined cycle) increases the target speed by a predetermined speed interval (for example, 5 km/h) which is a large increase width/amount while the operation lever 71 is being pushed for the predetermined time or more (while the resume/speed-increasing switch 73 is in the ON-state) and after the operation lever 71 has been pushed for the predetermined time.")
the display device is configured to display, as the setting screen, a screen which allows the driver to change the first increase amount, the second increase amount, and the first interval time; (Paragraph [0095] and [0096] shows that a first increase amount, a second increase amount, and a first interval time are all predetermined by the driver. "when the long-push operation of the operation lever 71 is detected during the execution of the ACC (including the 
the memory is configured to store the first increase amount, the second increase amount, and the first interval time which have been changed on the setting screen; ("if the inquiry display screen is always displayed on the display device 51, the driver can perform the "accept" by one long-push operation of the cruise operating unit 70 (the operation lever 71) at any time." [0128]; here it shows that the driver accepts the changes and they are stored in the memory.)
and the vehicle controller is configured to execute the target speed increasing process in accordance with the first increase amount, the second increase amount, and the first interval time which have been stored in the memory. ("a situation in which the current target speed is 80 km/h and the speed limit is 100 km/h. In this situation, when the long-push operation of the cruise operating unit 70 is treated as the accept operation, one long-push operation increases the target speed by 20 km/h (=(100-80) km/h). That is, in this case, when the push operation of 

Regarding claim 3:
Inoguchi teaches all of the limitations of claim 1.
Inoguchi further teaches:
A vehicle travel control apparatus according to claim 1, wherein the operation device further includes a speed decreasing switch configured to become an on state when a pressing operation is performed on the speed decreasing switch, ("The cruise operating unit 70 includes a main switch 72 provided at the end portion of the operation lever 71, a resume/speed-increasing switch 73, a set/speed-reduction switch 74, a cancel switch 75, and a mode switch 76. The resume/speed-increasing switch 73, the set/speed-reduction switch 74, the cancel switch 75, and the mode switch 76 can be turned ON by operation of the operation lever 71." [0090]; here it shows an operation lever (operation device) configured to be operated by the driver that includes a speed-reduction switch 74 that can be turned on by operation of the switch.)
and configured to become an off state when the pressing operation is not performed on the speed decreasing switch; ("When the driver releases his/her hand from the operation lever 71, the operation lever 71 returns to an initial position so that each of the switches 73, 74, 75, and 76 turns OFF. " [0091]; here it shows that when the lever is not being operated downwards to turn on the speed decreasing switch, the lever returns to its initial position in the off state.)
the vehicular controller is configured to execute a target speed decreasing process of decreasing the target speed by a predetermined speed decrease amount at a predetermined timing within a time period between a second turned-on time point at which the speed decreasing switch is switched from the off state to the on state and a second turned-off time point at which the speed decreasing switch is switched from the on state to the off state; (“when the operation lever 71 is pushed downward momentarily (when the ON-duration time of the set/speed-reduction switch 74 is less than a predetermined time (for example, 0.6 seconds)), the driving support ECU 10 decreases the target speed by a predetermined speed (for example, 1 km/h) which is a small decrease width/amount.” [0094])
the display device is configured to display, as the setting screen, a screen which allows the driver to change the speed decrease amount; ("the driving support ECU 10 transmits to the meter ECU 50 an inquiry display command for displaying an inquiry display screen on the display device 51. Upon receipt of the inquiry display command, the meter ECU 50 displays on the display device 51 the inquiry display screen displaying the speed limit, the target speed, and a mark indicating an operation direction for the specific responsive operation for acceptance (operation instruction for the acceptance-response-operation: operation direction of the operation lever 71 in the present embodiment)." [0113]; here it shows that display unit displays a setting screen with a current speed, target speed, and suggested operation for the driver to confirm. The suggest operation can either be a chance in the speed increase amount or a change in a speed decrease amount as shown in paragraph [0118].)
the memory is configured to further store the speed decrease amount which has been changed on the setting screen; ("When the cancel switch 75 is turned ON, the driving support 
the vehicle controller is configured to execute the target speed decreasing process in accordance with the speed decrease amount which has been stored in the memory. (Paragraph [0118] shows that the a speed decreasing process is executed in accordance with the setting of the driver when the speed limit is higher than a current speed of the vehicle, “When the speed limit is lower than the target speed, the meter ECU 50 displays the accept direction mark indicating that operation direction for the acceptance-response-operation to be conducted using the cruise operating unit 70 is downward. In the example of FIG. 3, since the target speed at that time is 100 km/h whereas the speed limit is 80 km/h, the accept direction mark indicates that the (push) operation direction of the cruise operating unit 70 (operation direction for the acceptance-response-operation) is downward.”)

Regarding claim 4:
Inoguchi teaches all of the limitations of claim 3.
Inoguchi further teaches:
A vehicle travel control apparatus according to claim 3, wherein the vehicle controller is configured to decrease the target speed by using a first decrease amount and a second decrease amount as the speed decrease amount in the target speed decreasing process; (when the operation lever 71 is pushed downward momentarily (“when the ON-duration time 
the vehicle controller is configured to execute a first decreasing process and a second decreasing process as the target speed decreasing process; (Paragraph [0094] shows that a when the lever is pressed downward for less than 0.6 seconds a first decreasing process is executed according to a first decreasing amount, and if it is pressed for more than 0.6 seconds a second decreasing process is executed according to a second decreasing amount.)
the first decreasing process is a process of decreasing the target speed by the first decrease amount at the second turned-on time point of a process of decreasing the target speed by the first decrease amount at the second turned-off time point in a case where the second turned-off time point is a point in time before a predetermined second long press time elapses from the second turned-on time point; (“when the ON-duration time of the set/speed-reduction switch 74 is less than a predetermined time (for example, 0.6 seconds)), the driving support )
the second decreasing process is a process performed in a case where the on state of the speed decreasing switch continues from the second turned-on time point for the second long press time or longer, and performed such that, after elapse of the second long press time from the second turned-on time point, the process decreases the target speed stepwise, until the second turned-off time point, by the second decrease amount every time a second interval time elapses; (“when the operation lever 71 has been pushed downward continuously for a predetermined time or more (when the ON-duration time of the set/speed-reduction switch 74 is equal to or longer than the predetermined time (for example, 0.6 seconds)), the driving support ECU 10 gradually (at a predetermined cycle) decreases the target speed by a predetermined speed interval (for example, 5 km/h) which is a large decrease width/amount while the operation lever 71 is being pushed for a predetermined time or more (while the set/speed-reduction switch 74 is in the ON-state) and after the operation lever 71 has been pushed for the predetermined time.” [0094]; here it shows that when the lever is pressed downward for more than 0.6 seconds, a second decreasing process is executed and the speed is decreased by a second decrease amount for a predetermined cycle until the switch is turned off.)
the display device is configured to display, as the setting screen, a screen which allows the driver to change the first decrease amount, the second decrease amount, and the second interval time; (Paragraph [0094] shows that a first decrease amount, a second decrease amount, and a second interval time are all predetermined by the driver. "when the long-push operation of the operation lever 71 is detected during the execution of the ACC (including the CC as described above), the driving support ECU 10 regards/treats the operation as the acceleration operation or the coast operation, and increases or decreases the target speed. However, in a situation in which the inquiry display screen D2 is displayed, only when the operation lever 71 is operated for the long-push operation in the operation direction for the acceptance-response-operation, the driving support ECU 10 sets the target speed to the speed limit. Therefore, the cruise operating unit 70 serves as both a target speed setting operating unit for increasing or decreasing the target speed for the constant speed control, and as a permission operating unit for permitting the speed limit to be set as the target speed." [0126]; here it shows that a display screen can display an inquiry display for the driver to change the speed decrease amounts and the time to get to the target speed.)
the memory is configured to store the first decrease amount, the second decrease amount, and the second interval time which have been changed on the setting screen; ("if the inquiry display screen is always displayed on the display device 51, the driver can perform the "accept" by one long-push operation of the cruise operating unit 70 (the operation lever 71) at any time." [0128]; here it shows that the driver accepts the changes (for increasing the speed or decreasing the speed) and they are stored in the memory.)
the vehicle controller is configured to execute the target speed decreasing process in accordance with the first decrease amount, the second decrease amount, and the second interval time which have been stored in the memory. (“For example, as illustrated in FIG. 3, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kelly (U.S. Publication No. 20170043778) discloses controlling speed in increments with a touch screen.
Yetukuri (U.S. Publication No. 20120268665) discloses a touchscreen with speed control.
Yuan (U.S. Publication No. 20200062276) also discloses a touch pad used to increase speed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664